PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/390,750
Filing Date: 22 Apr 2019
Appellant(s): Stamford Devices Limited



__________________
Gregory Habiak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022.



Every ground of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Examiner withdraws the rejection of claims 52, 58-60, 62, 64-65 and 70-71 under Haveri in view of Ivri and Borgschulte.

The following ground(s) of rejection are applicable to the appealed claims.
Regarding claim 52, Ivri discloses an aerosol generator comprising: 
	a vibratable member (40) having apertures therein (Column 9, lines 11-13) extending from an upstream surface (48) to a downstream surface (50) of the vibratable member, wherein the vibratable member (40) is configured to receive liquid at the upstream surface (48) and generate droplets of aerosolized liquid at the downstream surface (50) (Column 9, lines 8-13); 
	a piezo element (26); 
a support washer (44), defining a central through hole (46), the vibratable member (40) being mounted to the upstream surface (48) of the support washer (44) (Figure 3);
a first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44) 
However, Ivri is unclear whether the seal element contacts the support washer between the vibratable member and the piezo element.
Ivri discloses a seal element (56) contacting the support washer (44) between the vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the downstream surface of the support washer on a point radially between the vibratable member and the piezo element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ivri to feature the first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44) between the vibratable member (40) and the piezo element (26), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, including sealing of the supply path for supply of fluid in a system where supply of fluid is not predicated in the radial location of the sealing element. 
	Ivri further fails to disclose the piezo element being mounted to the upstream surface of the support washer.
	Litherland discloses a generator that includes a piezo element (120) (Column 2, line 45) and a vibratable member (114) mounted to a upstream surface of a support washer (112) (Figure 10) (As depicted in Figure 3, The upstream surface is the side opposite the protruding side of the vibratable member, as the droplets are supplied to the mouthpiece 34 from the upstream side to the downstream side of the vibratable member).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Litherland, placing the piezo element (26) of Ivri on the upstream surface of the support washer (44) (Litherland, Figure 10), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically discharge of droplets in a system where operation is not dependent upon whether the piezo element is on the upstream or downstream surface of the support element.  

    PNG
    media_image2.png
    619
    856
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1
(2) Response to Argument

(a) Ivri discloses the first claimed seal element.
Applicant is of the position that Ivri does not disclose the first claimed seal element, because the highlighted element is not discussed in the specification, and Examiner does not provide definition as to how the cited element performs a sealing function.
Examiner highlights the first seal in the annotated figure 1 (shown above). The specification teaches that fluid is supplied to a rear surface of the plate from canister 18 for discharge (Column 9, lines 8-11). Analyzing this disclosure, along with figure 1, it is evident that the highlighted “first seal element” is present to provide a means for fluid to be maintained at the rear surface of the plate. If the element were not present, surplus fluid would not remain at the rear of the plate, as it would flow due to the orientation of the plate. Figure 1 depicts the highlighted seal element contacting the rear surface of the plate. Though the element is not described in the specification, one of ordinary skill in the art would appreciate this element as performing the function of assisting in fluid accumulation. 
As to Applicant’s position that Examiner fails to describe the sealing function of the element, Applicant does not claim an element providing a sealing function. Applicant claims a seal element contacting the upstream surface of the support washer. The limitation puts forth an element, capable of sealing, and contacting the upstream surface of the support washer. The limitation does not require the element to be actively sealing.
Nevertheless, figure 1 depicts the highlighted seal element performing a sealing function. The highlighted seal element prevents fluid from flowing about the plate. 
As such, Ivri discloses the first claimed seal element.

(b) Ivri teaches a support washer
Applicant is also of the position that element 44 of Ivri is not reasonably interpreted as a support washer. Applicant states that a washer is flat, and further references the dictionary definition of a washer. 
Applicant highlights a definition for a washer, but does not provide a definition for a “support washer,” as put forth in the claim. Additionally, the specification does not provide a definition for “support washer.” As such, Examiner considers the broadest reasonable interpretation of the limitation. Examiner interprets element 44 as a support washer, as it is of the form of a cup washer, and is capable of providing a supportive function. Cup washers are support washers, as they provide retention and support capabilities. Element 44 of Ivri provides a supportive function, as shown in figure 3. One of ordinary skill in the art would appreciate that the limitation “support washer” may be reasonably interpreted to encompass a cup washer.
As such, Ivri teaches a support washer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.